UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-27443 BAYOU CITY EXPLORATION, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 61-1306702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 632 Adams Street, Suite-700, Bowling Green, KY 42101 (Address of Principal Executive Offices) (800) 798-3389 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): ¨Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer þSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo APPLICABLE ONLY TO CORPORATE ISSUERS Shares outstanding for each class of stock as of the latest practicable date Title or Class Shares Outstanding on August 14, 2010 Common Stock, $0.005 par value Preferred Stock, $0.001 par value 0 TRANSITIONAL SMALL BUSINESS DISCLOSURE FORMAToYesþNo PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 3 STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 4 STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 5 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3.
